 

Exhibit 10.28

 



PAYMENT GUARANTY

 

THIS PAYMENT GUARANTY (“Guaranty”) made as of December 31, 2014, by SUMTER PLACE
TRS, LLC, a Delaware limited liability company (“Guarantor”), to and for the
benefit of KEYBANK NATIONAL ASSOCIATION, a national banking association, as
administrative agent for the benefit of the Lenders, its successors and assigns
(“Agent”).

 

RECITALS

 

A.           On or about the date hereof, Sumter Place Owner, LLC, a Delaware
limited liability company (collectively with Sumter Grand Borrower after the
Sumter Grand Closing, “Borrowers”), Agent and the Lenders entered into that
certain Secured Loan Agreement (“Loan Agreement”) whereby the Lenders agreed to
make a secured term loan (the “Loan”) available to Borrowers in the maximum
aggregate amount at any time outstanding not to exceed the sum of Fifty-Three
Million One Hundred Fifty-Four Thousand Six Hundred and No/100 Dollars
($53,154,600.00), for the acquisition of the leasehold covering the Sumter Place
Project and the equity in Sumter Grand Borrower in connection with the Projects.

 

B.           In connection with the Loan, Borrowers have executed and delivered
one or more promissory notes (collectively, the “Notes”), of even date herewith
and payable to the order of the Lenders in the aggregate amount of
$53,154,600.00, payment of which is secured by (i) the Mortgages and (ii) the
other Loan Documents.

 

C.           Guarantor will derive financial benefit from the Loan evidenced and
secured by the Notes, the Mortgages and the other Loan Documents.

 

D.           The Lenders have relied on the statements and agreements contained
herein in agreeing to make the Loan. The execution and delivery of this Guaranty
by Guarantor is a condition precedent to the making of the Loan by the Lenders.

 

E.           Initially capitalized terms used and not otherwise defined herein
shall have the meanings respectively ascribed to them in the Loan Agreement.

 

AGREEMENTS

 

NOW, THEREFORE, intending to be legally bound, Guarantor, in consideration of
the matters described in the foregoing Recitals, which Recitals are incorporated
herein and made a part hereof, and for other good and valuable consideration the
receipt and sufficiency of which are acknowledged, hereby covenants and agrees
with Agent for the benefit of the Lenders and their respective successors,
indorsees, transferees, participants and assigns as follows:

 

1.          Guarantor absolutely, unconditionally and irrevocably guarantees:

 

(a)          the full and prompt payment of (i) the principal of and interest on
the Notes when due, whether at stated maturity, upon acceleration or otherwise,
and at all times thereafter, and (ii) all sums other than those set forth in (i)
which may now be or may hereafter become due and owing under the Notes, the Loan
Agreement and the other Loan Documents;

 

(b)          the prompt, full and complete performance of all of Borrower’s
obligations under each and every covenant contained in the Loan Documents,
including, without limitation, the Indemnity;

 

(c)          the full and prompt payment of any Enforcement Costs (as
hereinafter defined in Section 9 hereof);

 



PAYMENT GUARANTY (Sumter Place)Page 1

 



 

(d)          any loss, damage, cost, expense, liability or obligation suffered
or incurred by the Lenders arising out of, on account of, or in connection with
the intentional misapplication or conversion of any tenant security deposits,
insurance proceeds, condemnation awards, or any proceeds from the sale of a
portion of any Project received by any Borrower and not delivered over to Agent
or used to restore the applicable Project in accordance with Article 10 of the
Loan Agreement;

 

(e)          any loss, damage, cost, expense, liability or obligation suffered
or incurred by the Lenders arising out or on account of or based upon any fraud
or willful misrepresentation of a material fact by any Borrower in any document
executed or presented to Agent or any Lender in connection with the Loan;

 

(f)          any amount(s) necessary to repair or replace any damage to or
destruction of any Project which is the result of intentional misconduct or
gross negligence on the part of any Borrower including, without limitation,
waste, any act of arson or malicious destruction by any Borrower;

 

(g)          any loss, damage, cost, expense, liability or obligation suffered
or incurred by the Lenders out of or on account of or based upon the failure to
maintain insurance as required by the Loan Documents or the failure to timely
pay insurance premiums for any such required insurance for any Project;

 

(h)          to the extent any Project generates sufficient income to pay for
the same and subject to any right to contest such matters as provided in the
Loan Documents, any loss, damage, cost, expense, liability or obligation
suffered or incurred by the Lenders out of or on account of or based upon the
failure to timely pay any valid real estate taxes for such Project which could
create liens on any portion of such Project which would be superior to the lien
or security title of the applicable Mortgage or the other Loan Documents, to the
full extent of the amount claimed by any such lien claimant, except to the
extent such loss results from Lenders’ failure to pay any valid real estate
taxes for any Project from funds escrowed pursuant to the terms of the Loan
Agreement; and

 

(i)          any loss, damage, cost, expense, liability or obligation suffered
or incurred by the Lenders out of or on account of or based upon any Borrower
(i) making a general assignment for the benefit of its creditors; (ii) filing a
petition, answer or consent seeking, or having entered against it an order for
relief (or any similar remedy) under any provision of Title 11 of the United
States Code or any other federal, state or foreign Law relating to insolvency,
bankruptcy, rehabilitation, liquidation or reorganization not dismissed within
60 days, or consent to the institution of any proceedings thereunder;
(iii) convening a meeting of its creditors, or any class thereof, for the
purpose of effecting a moratorium upon or extension or composition of its debts;
(iv) admitting in writing that it is generally not able to pay its debts as they
mature or generally not pay its debts as they mature; or (v) applying for a
consent to the appointment of a receiver, trustee, custodian, liquidator or
other similar official of all or a portion of its assets.

 

All amounts due, debts, liabilities and payment obligations described in
subsections (a) – (i) of this Section 1 shall be hereinafter collectively
referred to as the “Guaranteed Indebtedness”.

 

2.          In the event of any default by Borrowers in the payment of the
Indebtedness, after the expiration of any applicable cure or grace period,
Guarantor agrees, on demand by Agent or the holder of any Note, to pay the
Guaranteed Indebtedness regardless of any defense, right of set-off or claims
which Borrowers or Guarantor may have against Agent or any Lender or the holder
of any Note.

 

3.          All of the remedies set forth herein and/or provided for in any of
the Loan Documents or at law or equity shall be equally available to Agent and
the Lenders, and the choice by Agent or the Lenders of one such alternative over
another shall not be subject to question or challenge by Guarantor or any other
person, nor shall any such choice be asserted as a defense, setoff, or failure
to mitigate damages in any action, proceeding, or counteraction by Agent to
recover or seeking any other remedy under this Guaranty, nor shall such choice
preclude Agent from subsequently electing to exercise a different remedy. The
parties have agreed to the alternative remedies provided herein in part because
they recognize that the choice of remedies in the event of a default hereunder
will necessarily be and should properly be a matter of good faith business
judgment, which the passage of time and events may or may not prove to have been
the best choice to maximize recovery by Agent and the Lenders at the lowest cost
to Borrowers and/or Guarantor. It is the intention of the parties that such good
faith choice by Agent or any Lender be given conclusive effect regardless of
such subsequent developments.

 



PAYMENT GUARANTY (Sumter Place)Page 2

 



 

4.          Guarantor does hereby (a) waive notice of acceptance of this
Guaranty by Agent and the Lenders and any and all notices and demands of every
kind which may be required to be given by any statute, rule or law, (b) agree to
refrain from asserting, until after repayment in full of the Loan, any defense,
right of set-off or other claim which Guarantor may have against Borrowers (c)
waive any defense, right of set-off or other claim which Guarantor or Borrower
may have against Agent or any Lender, or the holder of any Note, (d) waive any
and all rights Guarantor may have under any anti-deficiency statute or other
similar protections, (e) waive presentment for payment, demand for payment,
notice of nonpayment or dishonor, protest and notice of protest, diligence in
collection and any and all formalities which otherwise might be legally required
to charge Guarantor with liability, and (f) waive any failure by Agent or any
Lender to inform Guarantor of any facts Agent or any Lender may now or hereafter
know about Borrowers, the Projects, the Loan, or the transactions contemplated
by the Loan Agreement, it being understood and agreed that neither Agent nor any
Lender has any duty so to inform and that Guarantor is fully responsible for
being and remaining informed by Borrowers of all circumstances bearing on the
risk of nonperformance of Borrowers’ obligations. Credit may be granted or
continued from time to time by the Lenders to Borrowers without notice to or
authorization from Guarantor, regardless of the financial or other condition of
Borrowers at the time of any such grant or continuation. Neither Agent nor any
Lender shall have any obligation to disclose or discuss with Guarantor its
assessment of the financial condition of any Borrower. Guarantor acknowledges
that no representations of any kind whatsoever have been made by Agent or any
Lender. No modification or waiver of any of the provisions of this Guaranty
shall be binding upon Agent or any Lender except as expressly set forth in a
writing duly signed and delivered by Agent on behalf of the Lenders.

 

5.          Guarantor further agrees that Guarantor’s liability as guarantor
shall in not be impaired or affected by any renewals or extensions which may be
made from time to time, with or without the knowledge or consent of Guarantor of
the time for payment of interest or principal under the Notes or by any
forbearance or delay in collecting interest or principal under the Notes, or by
any waiver by Agent or any Lender under the Loan Agreement, the Mortgages or any
other Loan Documents, or by Agent’s or any Lender’s failure or election not to
pursue any other remedies it may have against any Borrower or Guarantor, or by
any change or modification in the Notes, the Loan Agreement, the Mortgages or
any other Loan Document, or by the acceptance by Agent or any Lender of any
additional security or any increase, substitution or change therein, or by the
release by Agent or any Lender of any security or any withdrawal thereof or
decrease therein, or by the application of payments received from any source to
the payment of any obligation other than the Guaranteed Indebtedness even though
Agent or any Lender might lawfully have elected to apply such payments to any
part or all of the Guaranteed Indebtedness, it being the intent hereof that,
subject to Agent’s and the Lenders’ compliance with the terms of this Guaranty,
Guarantor shall remain liable for the payment of the Guaranteed Indebtedness,
until the Guaranteed Indebtedness has been paid in full, notwithstanding any act
or thing which might otherwise operate as a legal or equitable discharge of a
surety. Guarantor further understands and agrees that Agent and the Lenders may
at any time enter into agreements with Borrower to amend and modify the Notes,
the Loan Agreement, the Mortgages or other Loan Documents (other than this
Guaranty), and may waive or release any provision or provisions of the Notes,
the Loan Agreement, the Mortgages and other Loan Documents (other than this
Guaranty) or any thereof, and, with reference to such instruments, may make and
enter into any such agreement or agreements as Agent, the Lenders and Borrowers
may deem proper and desirable, without in any manner impairing or affecting this
Guaranty or any of Agent’s or Lenders’ rights hereunder or Guarantor’s
obligations hereunder.

 



PAYMENT GUARANTY (Sumter Place)Page 3

 



 

6.          This is an absolute, present and continuing guaranty of payment and
not of collection. Guarantor agrees that this Guaranty may be enforced by Agent
on behalf of the Lenders without the necessity at any time of resorting to or
exhausting any other security or collateral given in connection herewith or with
the Notes, the Loan Agreement, the Mortgages or any of the other Loan Documents
through foreclosure or sale proceedings, as the case may be, under the Mortgages
or otherwise, or resorting to any other guaranties, and Guarantor hereby waives
any right to require Agent or any Lender to join Borrowers in any action brought
hereunder or to commence any action against or obtain any judgment against
Borrowers or to pursue any other remedy or enforce any other right. Guarantor
further agrees that nothing contained herein or otherwise shall prevent Agent on
behalf of the Lenders from pursuing concurrently or successively all rights and
remedies available to it at law and/or in equity or under the Notes, the Loan
Agreement, the Mortgages or any other Loan Documents, and the exercise of any of
its rights or the completion of any of its remedies shall not constitute a
discharge of Guarantor’s obligations hereunder, it being the purpose and intent
of Guarantor that the obligations of Guarantor hereunder shall be absolute,
independent and unconditional under any and all circumstances whatsoever. None
of Guarantor’s obligations under this Guaranty or any remedy for the enforcement
thereof shall be impaired, modified, changed or released in any manner
whatsoever by any impairment, modification, change, release or limitation of the
liability of any Borrower under the Notes, the Loan Agreement, the Mortgages or
other Loan Documents or by reason of the bankruptcy of any Borrower or by reason
of any creditor or bankruptcy proceeding instituted by or against any Borrower.
This Guaranty shall continue to be effective or be reinstated (as the case may
be) if at any time payment of all or any part of any sum payable pursuant to the
Notes, the Loan Agreement, the Mortgages or any other Loan Document is rescinded
or otherwise required to be returned by Agent or any Lender upon the insolvency,
bankruptcy, dissolution, liquidation, or reorganization of any Borrower, or upon
or as a result of the appointment of a receiver, intervenor, custodian or
conservator of or trustee or similar officer for, any Borrower or any
substantial part of its property, or otherwise, all as though such payment to
Agent or such Lender had not been made, regardless of whether Agent or such
Lender contested the order requiring the return of such payment. In the event of
the foreclosure of the Mortgages and of a deficiency, Guarantor hereby promises
and agrees forthwith to pay the amount of such deficiency notwithstanding the
fact that recovery of said deficiency against Borrowers would not be allowed by
applicable law; however, the foregoing shall not be deemed to require that Agent
on behalf of the Lenders institute foreclosure proceedings or otherwise resort
to or exhaust any other collateral or security prior to or concurrently with
enforcing this Guaranty.

 

7.          Reserved.

 

8.          In the event any Lender or any holder of any Note shall assign any
Note to any lender or other entity to secure a loan from such lender or other
entity to any Lender or such holder for an amount not in excess of the amount
which will be due, from time to time, from Borrowers to any Lender under such
Note with interest not in excess of the rate of interest which is payable by
Borrowers under such Note, Guarantor will accord full recognition thereto and
agree that all rights and remedies of such Lender or such holder hereunder shall
be enforceable against Guarantor by such lender or other entity with the same
force and effect and to the same extent as would have been enforceable by such
lender or such holder but for such assignment; provided, however, that unless
Agent shall otherwise consent in writing, Agent shall have an unimpaired right,
prior and superior to that of its assignee or transferee, to enforce this
Guaranty for Lender’s benefit to the extent any portion of the Guaranteed
Indebtedness or any interest therein is not assigned or transferred.

 

9.          If: (a) this Guaranty is placed in the hands of an attorney for
collection or is collected through any legal proceeding; (b) an attorney is
reasonably required and retained to represent Agent or any Lender in any
bankruptcy, reorganization, receivership, or other proceedings affecting
creditors’ rights and involving a claim under this Guaranty; (c) an attorney is
retained to provide advice or other representation with respect to this
Guaranty; or (d) an attorney is retained to represent Agent or any Lender in any
proceedings whatsoever in connection with this Guaranty and Agent or such Lender
prevails in such proceedings, then Guarantor shall pay to Agent or such Lender
upon demand all reasonable attorney’s fees, costs and expenses incurred in
connection therewith (all of which are referred to herein as “Enforcement
Costs”), in addition to all other amounts due hereunder, regardless of whether
all or a portion of such Enforcement Costs are incurred in a single proceeding
brought to enforce this Guaranty as well as the other Loan Documents.

 

10.         The parties hereto intend and believe that each provision in this
Guaranty comports with all applicable local, state and federal laws and judicial
decisions. However, if any provision or provisions, or if any portion of any
provision or provisions, in this Guaranty is found by a court of law to be in
violation of any applicable local, state or federal ordinance, statute, law,
administrative or judicial decision, or public policy, and if such court should
declare such portion, provision or provisions of this Guaranty to be illegal,
invalid, unlawful, void or unenforceable as written, then it is the intent of
all parties hereto that such portion, provision or provisions shall be given
force to the fullest possible extent that they are legal, valid and enforceable,
that the remainder of this Guaranty shall be construed as if such illegal,
invalid, unlawful, void or unenforceable portion, provision or provisions were
not contained therein, and that the rights, obligations and interest of Agent
and the Lenders under the remainder of this Guaranty shall continue in full
force and effect.

 



PAYMENT GUARANTY (Sumter Place)Page 4

 



 

11.         TO THE GREATEST EXTENT PERMITTED BY LAW, GUARANTOR HEREBY WAIVES ANY
AND ALL RIGHTS TO REQUIRE MARSHALLING OF ASSETS BY AGENT. WITH RESPECT TO ANY
SUIT, ACTION OR PROCEEDINGS RELATING TO THIS GUARANTY (EACH, A “PROCEEDING”),
AGENT (BY ITS ACCEPTANCE HEREOF) AND GUARANTOR IRREVOCABLY (A) SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS HAVING JURISDICTION
IN THE CITY OF CLEVELAND AND STATE OF OHIO, AND (B) WAIVES ANY OBJECTION WHICH
IT MAY HAVE AT ANY TIME TO THE LAYING OF VENUE OF ANY PROCEEDING BROUGHT IN ANY
SUCH COURT, WAIVES ANY CLAIM THAT ANY PROCEEDING HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM AND FURTHER WAIVES THE RIGHT TO OBJECT, WITH RESPECT TO SUCH
PROCEEDING, THAT SUCH COURT DOES NOT HAVE JURISDICTION OVER SUCH PARTY. NOTHING
IN THIS GUARANTY SHALL PRECLUDE AGENT FROM BRINGING A PROCEEDING IN ANY OTHER
JURISDICTION NOR WILL THE BRINGING OF A PROCEEDING IN ANY ONE OR MORE
JURISDICTIONS PRECLUDE THE BRINGING OF A PROCEEDING IN ANY OTHER JURISDICTION.
AGENT AND GUARANTOR FURTHER AGREE AND CONSENT THAT, IN ADDITION TO ANY METHODS
OF SERVICE OF PROCESS PROVIDED FOR UNDER APPLICABLE LAW, ALL SERVICE OF PROCESS
IN ANY PROCEEDING IN ANY OHIO STATE OR UNITED STATES COURT SITTING IN THE CITY
OF CLEVELAND AND MAY BE MADE BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT
REQUESTED, DIRECTED TO THE APPLICABLE PARTY AT THE ADDRESS INDICATED BELOW, AND
SERVICE SO MADE SHALL BE COMPLETE UPON RECEIPT; EXCEPT THAT IF SUCH PARTY SHALL
REFUSE TO ACCEPT DELIVERY, SERVICE SHALL BE DEEMED COMPLETE FIVE (5) DAYS AFTER
THE SAME SHALL HAVE BEEN SO MAILED.

 

12.         Any indebtedness of Borrowers to Guarantor now or hereafter existing
is hereby subordinated to the payment of the Guaranteed Indebtedness. Guarantor
agrees that, until the entire Guaranteed Indebtedness has been paid in full,
Guarantor will not seek, accept, or retain for its own account, any payment from
Borrowers on account of such subordinated debt. Any payments to Guarantor on
account of such subordinated debt shall be collected and received by Guarantor
in trust for the Lenders and shall be paid over to Agent for the benefit of the
Lenders on account of the Guaranteed Indebtedness without impairing or releasing
the obligations of Guarantor hereunder.

 

13.         Any amounts received by the Lenders from any source on account of
the Loan may be utilized by the Lenders for the payment of the Guaranteed
Indebtedness and any other obligations of Borrowers to the Lenders in such order
as the Lenders may from time to time elect. Additionally, if the Guaranteed
Indebtedness guaranteed hereby is less than the full indebtedness evidenced by
the Notes, all rents, proceeds and avails of each Project, including proceeds of
realization of the Lenders’ collateral, shall be deemed applied on the
Guaranteed Indebtedness of Borrowers to the Lenders that is not guaranteed by
Guarantor until such unguaranteed indebtedness of Borrowers to the Lenders has
been fully repaid before being applied upon the Guaranteed Indebtedness
guaranteed by Guarantor.

 

14.         GUARANTOR AND AGENT (BY ITS ACCEPTANCE HEREOF) HEREBY WAIVE ANY
RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY
RIGHT UNDER THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR RELATING THERETO OR
ARISING FROM THE LENDING RELATIONSHIP WHICH IS THE SUBJECT OF THIS GUARANTY AND
AGREE THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT
BEFORE A JURY.

 

15.         Any notice, demand, request or other communication which any party
hereto may be required or may desire to give hereunder shall be in writing and
shall be deemed to have been properly given (a) if hand delivered, when
delivered; (b) if mailed by United States Certified Mail (postage prepaid,
return receipt requested), three Business Days after mailing (c) if by Federal
Express or other reliable overnight courier service, on the next Business Day
after delivered to such courier service or (d) if by telecopier on the day of
transmission so long as copy is sent on the same day by overnight courier as set
forth below:

 



PAYMENT GUARANTY (Sumter Place)Page 5

 



 

Guarantor:                          Sumter Place TRS, LLC

c/o Sentio Healthcare Properties, Inc.

189 South Orange Avenue, Suite 1700

Orlando, Florida 32801

Attention:          John Mark Ramsey

Attention:          Scott Larche

Attention:          Sharon Kaiser

Telephone:        (407) 999-7679

Facsimile:          (407) 999-5210

 

With a copy to:

Foley & Lardner LLP

111 North Orange Avenue, Suite 1800

Orlando, Florida 32801

Attention:           Michael A. Okaty, Esq.

Telephone:         (407) 244-3229

Facsimile:           (407) 648-1743

 

Agent:                               KeyBank National Association

Mailcode: OH-01-51-0311

4910 Tiedeman Road, 3rd Floor

Brooklyn, Ohio 44144

Attention:           Amy MacLearie, Closer

Telephone:         (216) 813-6935

Facsimile:           (216) 357-6383

 

With a copy to:

Alfred G. Kyle, Esq.

Bracewell & Giuliani LLP

1445 Ross Avenue, Suite 3800

Dallas, Texas 75202

Telephone:         (214) 758-1660

Facsimile:           (214) 758-8360

 

or at such other address as the party to be served with notice may have
furnished in writing to the party seeking or desiring to serve notice as a place
for the service of notice.

 

16.         In order to induce the Lenders to make the Loan, Guarantor makes the
following representations and warranties to the Agent for the benefit of the
Lender set forth in this Section. Guarantor acknowledges that but for the truth
and accuracy of the matters covered by the following representations and
warranties, the Lenders would not have agreed to make the Loan.

 

(a)          Guarantor maintains an office at the address set forth for such
party in Section 15.

 

(b)          Any and all balance sheets, net worth statements, and other
financial data with respect to Guarantor which have heretofore been given to
Agent or any Lender by or on behalf of Guarantor fairly and accurately present
the financial condition of Guarantor in all material respects as of the
respective dates thereof.

 

(c)          The execution, delivery, and performance by Guarantor of this
Guaranty does not and will not contravene or conflict with (i) any material
Laws, order, rule, regulation, writ, injunction or decree now in effect of any
Government Authority, or court having jurisdiction over Guarantor, (ii) any
contractual restriction binding on or affecting Guarantor or Guarantor’s
property or assets which may adversely affect Guarantor’s ability to fulfill its
obligations under this Guaranty, or (iii) the instruments creating any trust
holding title to any assets included in Guarantor’s financial statements.

 



PAYMENT GUARANTY (Sumter Place)Page 6

 



 

(d)          This Guaranty creates legal, valid, and binding obligations of
Guarantor enforceable in accordance with its terms.

 

(e)          Except as disclosed in writing to Agent, there is no action,
proceeding, or investigation pending or, to the knowledge of Guarantor,
threatened or affecting Guarantor, which may adversely affect Guarantor’s
ability to fulfill its material obligations under this Guaranty. There are no
judgments or orders for the payment of money rendered against Guarantor for an
amount in excess of $100,000 which have been undischarged for a period of ten
(10) or more consecutive days or the enforcement of which is not stayed by
reason of a pending appeal or otherwise. To the best of his knowledge, Guarantor
is not in default under any agreements which may adversely affect Guarantor’s
ability to fulfill its material obligations under this Guaranty.

 

(f)          All statements set forth in the Recitals are true and correct.

 

All of the foregoing representations and warranties shall be deemed remade on
the date of the first disbursement of Loan proceeds, on the date of each advance
of Loan proceeds, and upon any extension of the Loan pursuant to the Loan
Agreement. Guarantor hereby agrees to indemnify and hold Agent and each Lender
free and harmless from and against all loss, cost, liability, damage, and
expense, including reasonable attorney’s fees and costs, which Agent or any
Lender may sustain by reason of the inaccuracy or breach of any of the foregoing
representations and warranties as of the date the foregoing representations and
warranties are made and are remade.

 

17.         Guarantor shall deliver or cause to be delivered to Agent all of the
Guarantor financial statements to be delivered in accordance with the terms of
the Loan Agreement.

 

18.         This Guaranty shall be binding upon the heirs, executors, legal and
personal representatives, successors and assigns of Guarantor and shall not be
discharged in whole or in part by the death of Guarantor.

 

19.         This Guaranty shall be construed and enforced in accordance with,
and the rights of the parties shall be governed by, the law of the State of New
York excluding choice-of-law principles of the law of such state that would
require the application of the laws of a jurisdiction other than such state.

 

20.         The Lenders shall be entitled to honor any request for Loan proceeds
made by Borrowers and shall have no obligation to see to the proper disposition
of such advances. Guarantor agrees that its obligations hereunder shall not be
released or affected by reason of any improper disposition by Borrowers of such
Loan proceeds.

 

21.         This Guaranty may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same instrument.

 

PAYMENT GUARANTY (Sumter Place)Page 7

 

 

IN WITNESS WHEREOF, Guarantor has delivered this Guaranty in the State of Ohio
as of the date first written above.

 



  “GUARANTOR”:       SUMTER PLACE TRS, LLC, a Delaware limited liability
company       By: /s/ John Mark Ramsey     John Mark Ramsey, Authorized
Signatory



  

PAYMENT GUARANTY (Sumter Place)Page 8

